Citation Nr: 1540623	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Lincoln, Nebraska RO has assumed the role of agency of original jurisdiction (AOJ).

During the pendency of the appeal, a temporary total (e.g., 100 percent) rating was assigned for a period surrounding his post total left shoulder arthroplasty, under 30 C.F.R. § 4.29 from August 3, 2009 to October 1, 2010.  The 100 percent rating during this period represents the highest rating which may be assigned; thus, the immediate appeal relates only to those periods during which a less than 100 percent rating is in effect, as reflected in the issue indicated above.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  

In April 2014 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  VA's Director of Compensation has determined that the Veteran's service-connected disabilities do not render him unemployable.

2.  The Veteran's service-connected disabilities do preclude him from securing and retaining all forms of substantially gainful employment.

CONCLUSION OF LAW

The criteria for an extrascheular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran was most recently afforded a VA examination in June 2014.  The RO had VA's Director of Compensation consider an extraschedular TDIU award in August 2015.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

TDIU 

The Veteran contends he is unemployable due to service connected disabilities prelude him from securing and maintaining substantially gainful employment.  Specifically, he asserts trouble sleeping and functional effects from his left shoulder disability prevents him from working.  After a review of the evidence of record, the Board finds that Entitlement to TDIU is not warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for a left shoulder replacement (minor), evaluated at 50 percent disabling; tinnitus, evaluated at 10 percent disabling; and a scar of the left upper extremity associated with the left shoulder replacement, evaluated at 10 percent disabling.  The Veteran's combined disability evaluation of 50 percent is insufficient to consider TDIU on a schedular basis.  See 38 C.F.R. § 4.25 (2015).  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met. Id.

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The record reflects the Veteran last worked full time from 2000-2006 as a recreational vehicle and car salesman at multiple locations.  He occasionally worked at a desk but it wasn't a "desk job." See VA 21-8940 signed September 14, 2010.  The Veteran's last employer from 2006 indicated that the Veteran self-terminated employment with no further details.  See request for employment information in connection with claim for disability benefits received September 23, 2010.  Prior to work in sales, the Veteran indicated he was a home building construction worker in the 1990s.  He made a change to selling cars due to shoulder problems.  See August 2012 Board hearing transcript, p. 6.  The Veteran detailed that he was most recently working part-time at a bar doing light janitorial duties such as vacuuming and wiping off tables.  He worked 3 days per week at the bar but only one hour at a time and was paid $7 cash per hour.  See Veteran's statement dated November 13, 2014.

The Veteran's educational history indicates he did not complete high school but attended two years.  See VA 21-8940 signed September 14, 2010.   He reported that he looked at vocational training but he did not apply because he would have to get his high school diploma and enroll in computer classes at the age of 64.  See August 2012 Board hearing transcript, p. 10.

Throughout the appeal period, VA treatment records reflect complaints of shoulder pain and chronic left shoulder discomfort.  It was noted the Veteran "previously worked a desk job" in an August 24, 2010 record.  The records further reflect the Veteran has been physically active at times with activities such as biking, light weight training and home workouts.  See e.g., September 21, 2010 and February 3, 2011.  

A December 2010 VA orthopedic examination reported the Veteran's complaints of daily pain in his shoulder, approximately 6 ho
urs through the night, rated as level 8 out of 10.  Pain was worse at night.  The Veteran had limitation of motion and could not touch his right shoulder with his left hand.  The Veteran endorsed left shoulder instability, pain, stiffness, weakness, and incoordination and weekly severe flare-ups.  Aggravating factors were reaching, lifting, resting his arm when driving and unexpected movements.  Alleviating factors were cyclobenzaprine, Tylenol, heat, ice, rest and laying down.  There were no incapacitating episodes of arthritis.   The Veteran was able to stand more than one hour but less than 3 and was able to walk 1-3 miles.  The Veteran indicated his usual occupation was a salesman and he had retired in 2006 due to his left shoulder.  Functional effects of the left shoulder condition on usual daily activities were listed as none for grooming, dressing, bathing, feeding or shopping, mild for traveling, moderate for recreation, exercise and chores and it prevented sports.  

In a statement received in December 17, 2010, the Veteran detailed that he had marked interference with employment because he could not return to work as a car salesman.  The position involved driving and the use of his left shoulder.  The pain was so severe he was limited to 1 to 3 hours of standing; if he stood longer he had severe pain in his shoulder.  He had constant pain in his shoulder.  

In a statement attached to the Veteran's VA Form 9 received April 12, 2011 the Veteran, through his attorney, argued that although he tried to keep some level of fitness it did not translate into the physical ability to hold full-time employment.   

The Veteran has testified at his August 2012 Board hearing regarding symptoms and difficulties with employment due to his left shoulder condition.  Due to shoulder pain he could not sleep at night. Pills made him feel groggy the next day so he quit taking the medication.  Physical demands of the job were hard and he would have to ask another person for help to lift things.  He also argued that VA treatment records which indicated he stayed very active ran daily and lifted weights on a regular basis were not accurate.  He could not do pushups and could not get his arm up to level, though a one-handed pushup might have been possible.  He rode his bike maybe 4 to 5 miles not 10 to 12, as noted in a record.  His left arm had not only pain but weakness.  He could lift maybe 10 pounds with his left arm and could handle something such as a gallon of milk.  He did not work out daily but he did try to get out and stay active.  He had a tendency to hold and rub his shoulder.  Pain was a level 8 in 10 during the day and night.  He had numbness in his fingers and his arm sweat for no reason.  He also reported instability, stiffness and incoordination in the left arm.  He was on SSA early retirement at age 62.  During the hearing, the Veteran's attorney noted that as the Veteran was elected to receive Social Security retirement benefits rather than apply for Social Security disability benefits.  He had more problems with sleeping and pain from his shoulder than tinnitus.

An April 2014 Board remand instructed the AOJ to provide an updated VA examination and opinion to address the impact of service-connected disabilities on his employability and refer the issue to the Director of Compensation Service for evaluation.  

The Veteran was afforded a VA examination in June 2014.  The Veteran stated he last worked 6 years prior but was doing part time work, as noted above.  Tinnitus was daily and constant and did not render a person unemployable.  Thus, tinnitus did not interfere with any occupational or daily activity as it did not cause an inability to retain or obtain gainful employment.  Concerning his shoulder, with a limited range of motion, any type of work that required minimal use or repetitive use or any type of minimally strenuous activity with the left shoulder would be very difficult to do.  Non-physical labor was likely possible, but in many cases the use of the shoulders and arms was needed.  There was severe limitation of motion in the left shoulder.  Therefore, with the left shoulder replacement and previous arthritis combined, it was likely that most type of employment would not be possible.  Therefore, it was likely that his left shoulder, based on findings, his educational and occupational background would likely interfere with most types of employment where repetitive use or physical use of the left arm or shoulder was needed.  Due to left shoulder pain continuing despite his shoulder replacements, this caused difficulty sleeping and night (due to pain) and caused intermittent numbness in the fingers a few times a day which lasted 10-15 minutes, which was likely an associated impingement syndrome coming from the left shoulder, but there had been no workups for this in the past.  Regardless, it was likely to compound his difficulty using the left arm and shoulder when any employment was considered.  The left shoulder replacement and glenohumeral arthritis (previous) alone was likely to cause the inability to obtain gainful employment, despite his current ability to work part-time 3 times per week for about one hour each day.  

In an August 2014 letter, the Director of Compensation Service concluded that while there was June 2014 opinion that indicated most types of employment would not be possible due to his left shoulder, the preponderance of the evidence indicates otherwise.  The Director of Compensation Service highlighted the Veteran's history of being very physically active throughout VA treatment records and examinations.  Further, the records indicated the Veteran had worked in different environments through the years which included car and RV sales, an unidentified desk job and he still continued to work at a bar.  The available evidence also did not show that he other service-connected condition, tinnitus, affected his employability.  The Director of Compensation Service concluded that the Veteran's service-connected disabilities alone would not cause unemployability in all environments, including a sedentary one.

Based on the evidence, the Board concludes that a TDIU is warranted on an extraschedular basis.  While, as noted by the Director of Compensation, the Veteran has a past employment history of working in sales and unidentified desk job, the more recent evidence shows that the Veteran's right shoulder disability precludes gainful employment.  The finds that the medical opinion rendered in June 2015 is highly probative as it include a review of the Veteran's medical and occupational history.  The examiner considered the Veteran's current part time employment working 3 hours a week performing light work in a bar.  It appears that this employment is at best marginal in nature.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Board has considered the Veteran's education background and employment history.  The Veteran has had limited formal education is limited, while he has had sedentary (office) work experience at times, the severity of his shoulder disability would undoubtedly impact his ability to maintain any form of employment especially in the area of automobile sales in which the Veteran most recently worked.  

For all of these reasons, the Board finds that, giving the Veteran the benefit of the doubt, an extraschedular TDIU is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to TDIU, on an extraschedular basis is granted.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


